Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 6 and 8 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2014/0273705 to Lawrence et al. (Lawrence).
Lawrence discloses a composite structure comprising a nonwoven layer and a foam layer immobilized to the nonwoven layer such that the fibers of the nonwoven or mineral fibers (paragraph 43).  The alternative language indicates that the nonwoven layer can be free of mineral fibers or asbestos fibers.  In particular, the non-woven layer can include two different types of fibers: first fibers comprising glass fibers, and second fibers comprising polyester (paragraph 16).  The non-woven layer is free of asbestos fibers and so is the foam.  
The composite structure has a relatively high degree of soundproofing with at least 80% of the sound at a frequency of 500 Hz being absorbed by the composite structure (paragraph 59).  The composite structure causes a reduction in acoustic transmission for a sound wave of about 500 Hz of about 40 dB or more (paragraph 60).  
Lawrence does not specifically disclose the composite structure having a flow resistivity of from 170,000 to 2,000,000 Ns/m4.  However, it appears that the composite structure of Lawrence meets all structural limitations and chemistry required by the claims.  
The composite structure comprises a nonwoven layer and a foam layer immobilized to the nonwoven layer such that the fibers of the nonwoven layer are or mineral fibers (paragraph 43).  The alternative language indicates that the nonwoven layer can be free of mineral fibers or asbestos fibers.  In particular, the non-woven layer can include two different types of fibers: first fibers comprising glass fibers, and second fibers comprising polyester (paragraph 16).  The non-woven layer is free of asbestos fibers and so is the foam.  
The composite structure has a relatively high degree of soundproofing with at least 80% of the sound at a frequency of 500 Hz being absorbed by the composite structure (paragraph 59).  The composite structure causes a reduction in acoustic transmission for a sound wave of about 500 Hz of about 40 dB or more (paragraph 60).  
Therefore, the examiner takes the position that the claimed flow resistivity would be present as like material has like property.  This is in line with In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) which holds that if the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the claimed properties or functions will be presumed to be inherent.  The burden is 
As to claim 6, the fibers comprises plant fibers, glass fibers, carbon fibers, or mineral fibers (paragraph 43).  The alternative language indicates that the nonwoven layer can be free of mineral fibers or asbestos fibers.  In particular, the non-woven layer includes two different types of fibers: first fibers comprising glass fibers, and second fibers comprising polyester (paragraph 16).  
As to claim 8, the composite structure further comprises a protective layer, or a backing layer to provide structural support, flexibility, and/or flame resistance (paragraph 62).  

Claims 2-5 and 7 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over WO 2013/183662 wherein US 2015/0118481 to Kodama et al. (Kodama) is relied upon as a translation of WO 2013/183662 for convenience.  
As to claim 2, Kodama discloses a resin foam having a repulsive force during an 80% compression of 0.1 to 5.0 N/cm2, and a thickness recovery rate of at least 50% (abstract).  In particular, the resin foam has a repulsive force during an 80% compression of 4.50 N/cm2 or 0.045 MPa, and a thickness recovery rate of 76% (table 1, example 1).  These are within the claimed ranges.  The resin foam contains a nucleating agent comprising glass fibers (paragraph 75).  The resin foam is obtained from a formulation shown in example 1 free of asbestos fibers.  

As to claim 4, the resin foam has a density of 0.08 g/cc (table 1, example 1). 
As to claim 5, the product of the bulk density and the repulsive force is 0.00036 (0.08g/cc x 0.045). This is within the claimed range. 
As to claim 7, the resin foam has a thickness recovery rate at 23 degrees C ranging from 75% to 100%.  This means that the thickness recovery rate at 23 degrees C can be 100% meeting the claimed limitation.  

Claims 1-8 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 10,947,163 to Murayama et al. (Murayama).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the 
Murayama teaches each and every limitation of the claims except for a flow resistivity of from 170,000 to 2,000,000 Ns/m4 (column 3, lines 1-5, example 2, tables 1-5).  
However, it appears that a foamed body of Murayama is made of the same material and prepared by same process as a soundproofing material set out in the claim.  The foamed body comprises inorganic fibers other than asbestos having a surface with a positive or negative charge.  A dispersion containing the charged inorganic fibers and a surfactant is stirred to allow the dispersion to foam.  The resulting wet foamed body is subjected to drying, frying and coupling agent treatment.  The foamed body has a compressive stress, a recovery ratio, an apparent Young modulus, a bulk density, and an average cell diameter and a product of the bulk density and the compressive stress within the claimed ranges.   
Therefore, the examiner takes the position that the claimed flow resistivity would be present as like material has like property.  This is in line with In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) which holds that if the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the claimed properties or functions will be presumed to be inherent.  The burden is shifted to the applicant to show unobvious differences between the claimed product and the prior art product. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, and 10-13 of U.S. Patent No. 10,947,163. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of U.S. Patent No. 10,947,163 disclose each and every limitation of the claims of the current application except for an average cell diameter and flow resistivity.  
However, it appears that a foamed body of the US Patent No. 10,947,163 is made of the same material and prepared by same process as a soundproofing material set out in the claim.  The foamed body comprises inorganic fibers other than asbestos, having a surface with a positive or negative charge. A dispersion containing the charged inorganic fibers and a surfactant is stirred to allow the dispersion to foam.  The resulting wet foamed body is subjected to drying, frying and coupling agent treatment.  The foamed body has a compressive stress, a recovery ratio, an 
Therefore, the examiner takes the position that the claimed flow resistivity and an average cell diameter would be present as like material has like property.  This is in line with In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) which holds that if the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the claimed properties or functions will be presumed to be inherent.  The burden is shifted to the applicant to show unobvious differences between the claimed product and the prior art product. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485. The examiner can normally be reached M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Hai Vo/
Primary Examiner
Art Unit 1788